MEMORANDUM ***
Richard Frybarger appeals the district court’s order granting the Commissioner’s motion to remand for further administrative proceedings in Frybarger’s action challenging the denial of social security disability benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion a district court’s decision to remand for further proceedings. Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir.2000). A district court abuses its discretion when it makes an error of *620law. Koon v. United States, 518 U.S. 81, 100, 116 S.Ct. 2085, 135 L.Ed.2d 392 (1996). We affirm.
The district court properly remanded for further proceedings because the administrative record was not adequately developed regarding Frybarger’s medical history of chronic fatigue syndrome, and his ability to perform jobs that exist in significant numbers in the national economy. See Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir.2001) (stating that an ALJ has a duty to develop the record further when the evidence is ambiguous or inadequate for a proper evaluation).
Frybarger failed to demonstrate that he was entitled to immediate payment of benefits rather than remand. See Harman, 211 F.3d at 1178.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.